Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 1 of 14




                EXHIBIT A
              Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 2 of 14



         Penny L. Koepke
     1   pkoepke@hoalaw.biz
         Maxwell & Morgan, P.C.
     2   4854 E. Baseline Road, Suite 104
         Mesa, Arizona 85206
     3   Telephone (480) 833-1001
     4   [Additional counsel appearing on signature page]
     5   Attorneys for Plaintiff and the Classes
     6
                             IN THE UNITED STATES DISTRICT COURT
     7                           FOR THE DISTRICT OF ARIZONA
     8
1.       Brenda Whittaker, individually and on
     9   behalf of all others similarly situated,
                                                         Case No. 3:20-cv-08016-DLR
2.10                           Plaintiff,
                                                         FIRST AMENDED
3.11     v.                                              CLASS ACTION COMPLAINT
4.12     All Reverse Mortgage, Inc., a California
         corporation,                             5. JURY TRIAL DEMANDED
 13
                               Defendant.
6.14                                                7.
 15             Plaintiff Brenda Whittaker (“Plaintiff” or “Whittaker”) brings this First Amended
 16      Class Action Complaint and Demand for Jury Trial (“Complaint”) against Defendant All
 17      Reverse Mortgage, Inc. (“Defendant” or “ARM”) to: (1) stop its practice of placing
 18      telephone calls using an automatic telephone dialing system (“ATDS”) to cellular
 19      telephones of consumers nationwide without their prior express written consent, (2) stop
 20      its practice of placing text message calls using an ATDS to cellular telephones of
 21      consumers nationwide without their prior express written consent, (3) enjoin ARM from
 22      continuing to place unsolicited telemarketing telephone calls and text message calls to
 23      consumers who did not provide prior express written consent to receive them, and (4)
 24      obtain redress for all persons injured by its conduct. Plaintiff, for her Complaint, alleges as
 25      follows upon personal knowledge as to herself and her own acts and experiences, and, as
 26      to all other matters, upon information and belief, including investigation conducted by her
 27
 28
                                                         1
         Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 3 of 14




1    attorneys.
2                                             PARTIES
3           1.     Plaintiff Brenda Whittaker is a natural person and resident of Cottonwood,
4    Yavapai County, Arizona.
5           2.     Defendant All Reverse Mortgage, Inc. is a corporation organized and
6    existing under the laws of the State of California with its principal place of business
7    located at 2019 W. Chapman Avenue, Orange, California 92868. Defendant conducts
8    business throughout this District, the State of Arizona, and the United States.
9                                 JURISDICTION AND VENUE
10          3.     This Court has jurisdiction over the subject matter of this action under 28
11   U.S.C. § 1331, as the action arises under the TCPA, which is a federal statute. The Court
12   also has jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d), et seq.
13   (“CAFA”) because there are over 100 class members, there is minimal diversity, and there
14   is over $5,000,000 at issue when the claims of the Classes are aggregated. And none of the
15   exceptions to CAFA applies.
16          4.     This Court has personal jurisdiction over Defendant because Defendant
17   conducts a significant amount of business in this District, made and continues to make
18   unsolicited text message calls from this District, and because the wrongful conduct giving
19   rise to this case occurred in, was directed to, and/or emanated from this District.
20          5.     Venue is proper in this District under 28 U.S.C. § 1391(b) because
21   Defendant conducts a significant amount of business within this District and because the
22   wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated
23   from this District.
24                           COMMON FACTUAL ALLEGATIONS
25          6.     ARM is a reverse mortgage lender based in Orange, California.
26          7.     Unfortunately for consumers, ARM casts its marketing net too wide. That is,
27
28
                                                   2
         Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 4 of 14




1    in an attempt to promote its business and generate leads for its financial products,
2    Defendant conducted (and continues to conduct) a wide scale telemarketing campaign that
3    features unsolicited autodialed telephone calls and text message calls to consumers
4    cellular telephones—all without any prior express written consent to make the calls and
5    texts at issue.
6           8.         In making the autodialed calls and text message calls at issue in this
7    Complaint, Defendant and/or its agent utilized an automatic telephone dialing system
8    (“ATDS”). Specifically, the hardware and software used by Defendant and/or its agents
9    has the capacity to store, produce, and dial random or sequential numbers, and/or receive
10   and store lists of telephone numbers, and to dial such numbers, en masse, in an automated
11   fashion without human intervention. Defendant’s automated dialing equipment includes
12   features substantially similar to a predictive dialer, inasmuch as it is capable of making
13   numerous calls and texts simultaneously, without human intervention.
14          9.         At all times material to this Complaint Defendant was and is fully aware that
15   unsolicited telemarketing calls and text messages are being made to consumer’s cellular
16   telephones through its own efforts and that of its agents.
17          10.        Defendant knowingly made (and continues to make) unsolicited
18   telemarketing calls and text message calls without the prior express written consent of the
19   recipients. In doing so, Defendant not only invaded the personal privacy of Plaintiff and
20   members of the putative Classes, but also intentionally and repeated violated the TCPA.
21                                 FACTS SPECIFIC TO PLAINTIFF
22          11.        Plaintiff Whittaker is the owner and customary user of the cellular telephone
23   number ending in 9679.
24          12.        In or around August 2019, Plaintiff received an unsolicited telephone call
25   from ARM from the telephone number (800) 565-1722. On information and belief, this
26   call was placed using an automatic telephone dialing system.
27
28
                                                      3
         Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 5 of 14




1           13.    Notably, ARM’s website contains an “ARLO Calculator,” which requests
2    that consumer input information and agree to be contacted by ARM via an ATDS and/or
3    prerecorded or artificial voice. Specifically, ARM asks consumers to agree to the
4    following:
5                  By using ARLO™ Calculator and clicking on the “View Your
6           FREE Report Now!” button above, you consent, acknowledge, and agree to
7           the following: Our Terms of Use Agreement, Privacy Policy and to receive
8           important notices and other communications. I consent to being contacted
9           by All Reverse Mortgage® and its partners for marketing purposes at the
10          phone number and email I provided, including through the use of
11          automated dialing technology, prerecorded/artificial voice, email, or text
12          messaging. I understand consent is not required to purchase and may opt-
13          out from receiving communications at any time.
14          (See ARM website, reverse.mortgage)
15          14.    This language further demonstrates that ARM places calls using an ATDS.
16   However, Plaintiff has never utilized ARM’s ARLO Calculator and did not consent to be
17   called by ARM via its website.
18          12.15. Indeed, Plaintiff never consented to receive autodialed calls from ARM or
19   any of its affiliates or agents in any fashion.
20          13.16. On or around October 9, 2019, Plaintiff, while investigating past calls from
21   ARM, inadvertently placed two return calls to the (800) 565-1722 telephone number.
22          14.17. Immediately thereafter, Plaintiff received an unsolicited another unsolicited
23   phone call and a text message from ARM from the telephone number (800) 565-1722.
24          18.    The text message stated, “Thanks for calling ARLO, America’s #1 Rated
25   Reverse Mortgage Lender for 15Yrs! Your quote is ready to view.” Embedded within the
26   text message was a link to ARM’s webpage, reverse.mortgage.
27
28
                                                       4
         Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 6 of 14




1           19.      During Plaintiff’s pre-suit investigation, ARM’s counsel represented that
2    “ARM’s system in some instances sends texts to callers after they reach out to ARM.”
3    This demonstrates that ARM’s system places the text messages without human
4    intervention.
5           15.20. Further, Plaintiff received all calls and text messages from the telephone
6    number (800) 565-1722. Consequently, ARM placed all calls and text messages via the
7    same dialing system.
8           16.21. Plaintiff does not have a relationship with ARM, has never provided her
9    telephone number directly to ARM, and has never requested that ARM place calls or send
10   text messages to her or offer her its services. Simply put, Plaintiff has never provided her
11   prior express written consent to ARM to place calls or text messages to her and has no
12   business relationship with ARM.
13          17.22. By making the unauthorized calls and text message calls as alleged herein,
14   ARM has caused Plaintiff and the class members actual harm. This includes the
15   aggravation, nuisance and invasions of privacy that result from the placement of such calls
16   and texts, in addition to the wear and tear on their telephones, consumption of battery life,
17   lost cellular minutes, loss of value realized for the monies consumers paid to their wireless
18   carriers for the receipt of such calls and texts, and the diminished use, enjoyment, value,
19   and utility of their telephone plans. Furthermore, Defendant made the calls and texts
20   knowing they trespassed against and interfered with Plaintiff and the other class members’
21   use and enjoyment of, and the ability to access, their cellphones, including the related
22   data, software, and hardware components.
23          18.23. To redress these injuries, Plaintiff, on behalf of herself and the Classes of
24   similarly situated individuals, brings suit under the TCPA, which prohibits unsolicited
25   voice and text calls to cellular telephones. On behalf of the Classes, Plaintiff seeks an
26   injunction requiring ARM to cease all unauthorized autodialed calling and text-messaging
27
28
                                                   5
        Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 7 of 14




1    activities and an award of statutory damages to the class members, together with costs and
2    reasonable attorneys’ fees.
3                                    CLASS ALLEGATIONS
4           19.24. Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
5    23(b)(2) and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks
6    certification of the following two Classes:
7           Autodialed Call Class: All persons in the United States who (1) from the
            date four years prior to the filing of this Complaint through the date notice
8           is sent to the class members; (2) Defendant (or a third person acting on
9           behalf of Defendant) placed at least one call; (3) to the person’s cellular
            telephone number; and (4) for the purpose of promoting Defendant’s
10          products or services; (5) using the same dialing equipment that was used to
11          place calls to Plaintiff; and (6) for whom Defendant claims it obtained prior
            express consent in the same manner as Defendant claims it supposedly
12          obtained prior express consent to call the Plaintiff.
13          Autodialed Text Class: All persons in the United States who (1) from the
            date four years prior to the filing of this Complaint through the date notice
14          is sent to the class members; (2) Defendant (or a third person acting on
15          behalf of Defendant) placed at least one text message call; (3) to the
            person’s cellular telephone number; and (4) for the purpose of promoting
16          Defendant’s products or services; (5) using the same dialing equipment that
            was used to place the text message call to Plaintiff; and (6) for whom
17          Defendant claims it obtained prior express consent in the same manner as
18          Defendant claims it supposedly obtained prior express consent to place text
            message calls to the Plaintiff.
19
            20.25. The following individuals are excluded from the Classes: (1) any Judge or
20
     Magistrate presiding over this action and members of their families; (2) Defendant, its
21
     subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
22
     parents have a controlling interest and their current or former employees, officers and
23
     directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely
24
     request for exclusion from the Classes; (5) the legal representatives, successors or assigns
25
     of any such excluded persons; and (6) persons whose claims against Defendant have been
26
     fully and finally adjudicated and/or released. Plaintiff anticipates the need to amend the
27
28
                                                   6
         Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 8 of 14




1    class definitions following appropriate discovery.
2           21.26. Numerosity: The exact size of the Classes is unknown and not available to
3    Plaintiff at this time, but it is clear that individual joinder is impracticable. On information
4    and belief, Defendant sent autodialed calls and text messages to thousands of consumers
5    who fall into the definition of the Classes. Class members can be easily identified through
6    Defendant’s records.
7           22.27. Typicality: Plaintiff’s claims are typical of the claims of other members of
8    the Classes, in that Plaintiff and the members of the Classes sustained damages arising out
9    of Defendant’s uniform wrongful conduct.
10          23.28. Adequate Representation: Plaintiff will fairly and adequately represent and
11   protect the interests of the Classes and has retained counsel competent and experienced in
12   class actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant
13   has no defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously
14   prosecuting this action on behalf of the members of the Classes, and have the financial
15   resources to do so. Neither Plaintiff nor her counsel has any interest adverse to the
16   Classes.
17          24.29. Commonality and Predominance: There are many questions of law and
18   fact common to the claims of Plaintiff and the Classes, and those questions predominate
19   over any questions that may affect individual members of the Classes. Common questions
20   for the Classes include, but are not necessarily limited to the following:
21                         a.     Whether Defendant’s conduct constitutes a violation of the
22                 TCPA;
23                         b.     Whether Defendant utilized an automatic telephone dialing
24                 system to place telephone calls to Plaintiff and the members of the
25                 Autodialed Call Class;
26                         c.     Whether Defendant utilized an automatic telephone dialing
27
28
                                                    7
         Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 9 of 14




1                  system to send text messages to Plaintiff and members of the Autodialed
2                  Text Class;
3                         d.      Whether Defendant obtained prior express written consent to
4                  contact any class members; and
5                         e.      Whether members of the Classes are entitled to treble damages
6                  based on the willfulness of Defendant’s conduct.
7           25.30. Superiority & Manageability: This case is also appropriate for class
8    certification under Rule 23(b)(3) because class proceedings are superior to all other
9    available methods for the fair and efficient adjudication of this controversy. Joinder of all
10   parties is impracticable, and the damages suffered by the individual members of the
11   Classes will likely be relatively small, especially given the burden and expense of
12   individual prosecution of the complex litigation necessitated by Defendant’s actions.
13   Thus, it would be virtually impossible for the individual members of the Classes to obtain
14   effective relief from Defendant’s misconduct. Even if members of the Classes could
15   sustain such individual litigation, it would still not be preferable to a class action, because
16   individual litigation would increase the delay and expense to all parties due to the complex
17   legal and factual controversies presented in this Complaint. By contrast, a class action
18   presents far fewer management difficulties and provides the benefits of single
19   adjudication, economy of scale, and comprehensive supervision by a single Court.
20   Economies of time, effort and expense will be fostered and uniformity of decisions
21   ensured. Also, there are no pending governmental actions against Defendant for the same
22   conduct.
23          26.31. Conduct Similar Towards All Class Members: By committing the acts set
24   forth in this pleading, Defendant has acted or refused to act on grounds substantially
25   similar towards all members of the Classes so as to render final injunctive relief and
26
27
28
                                                    8
        Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 10 of 14




1    corresponding declaratory relief appropriate so as to warrant certification under Rule
2    23(b)(2).
3                                FIRST CAUSE OF ACTION
                             Telephone Consumer Protection Act
4
                             (Violation of 47 U.S.C. § 227, et seq.)
5                     (On Behalf of Plaintiff and the Autodialed Call Class)
6           27.32. Plaintiff repeats and realleges the above paragraphs of this Complaint and

7    incorporates them herein by reference.

8           28.33. Defendant (or a third person acting on behalf of Defendant) made

9    unsolicited and unwanted autodialed telemarketing calls to cellular telephone numbers

10   belonging to Plaintiff and the other members of the Autodialed Call Class, without their

11   prior express written consent in an effort to generate leads for Defendant’s financial

12   products and services.

13          29.34. Defendant failed to obtain any prior express written consent that included, as

14   required by 47 C.F.R. § 64.1200(f)(8)(i), a “clear and conspicuous” disclosure informing

15   the person signing that:

16          (A) By executing the agreement, such person authorizes the seller to deliver
            or cause to be delivered to the signatory telemarketing calls using an
17          automatic telephone dialing system or an artificial or prerecorded voice;
18          and

19          (B) The person is not required to sign the agreement (directly or indirectly),
            or agree to enter into such an agreement as a condition of purchasing any
20          property, goods, or services.
21          30.35. Further, Defendant placed the calls using equipment that, upon information

22   and belief, had the capacity to store or produce telephone numbers to be called, using a

23   random or sequential number generator, and/or receive and store lists of phone numbers,

24   and to dial such numbers, en masse, without human intervention.

25          31.36. The telephone dialing equipment utilized by Defendant (or a third person

26   acting on behalf of Defendant), which is substantially similar to a predictive dialer, dialed

27   numbers from a list, or dialed numbers form a database of telephone numbers, in an

28
                                                   9
        Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 11 of 14




1    automatic and systematic manner.
2           32.37. Based on such conduct, Defendant has violated 47 U.S.C. §
3    227(b)(1)(A)(iii).
4           33.38. As a result of such conduct, Plaintiff and the other members of the
5    Autodialed Call Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of
6    $500.00 in damages for each violation of such act.
7           34.39. In the event that the Court determines that Defendant’s conduct was willful
8    and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory
9    damages recoverable by Plaintiff and the other members of the Autodialed Call Class.
10                              SECOND CAUSE OF ACTION
                             Telephone Consumer Protection Act
11
                             (Violation of 47 U.S.C. § 227, et seq.)
12                    (On Behalf of Plaintiff and the Autodialed Text Class)
13          35.40. Plaintiff repeats and realleges the above paragraphs of this Complaint and

14   incorporates them herein by reference.

15          36.41. Defendant (or a third person acting on behalf of Defendant) made

16   unsolicited and unwanted autodialed text message calls to cellular telephone numbers

17   belonging to Plaintiff and the other members of the Autodialed Text Class, without their

18   prior express written consent in an effort to generate leads for Defendant’s financial

19   products and services.

20          37.42. Further, Defendant placed the text message calls using equipment that, upon

21   information and belief, had the capacity to store or produce telephone numbers to be

22   called, using a random or sequential number generator, and/or receive and store lists of

23   phone numbers, and to dial such numbers, en masse, without human intervention.

24          38.43. The telephone dialing equipment utilized by Defendant (or a third person

25   acting on behalf of Defendant), which is substantially similar to a predictive dialer, dialed

26   numbers from a list, or dialed numbers form a database of telephone numbers, in an

27   automatic and systematic manner.

28
                                                  10
        Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 12 of 14




1           39.44. Here, Defendant’s system was programed to automatically send text
2    message to consumers in response to any phone call absent any prior express written
3    consent.
4           40.45. Further, these text messages were made en masse and without the prior
5    express written consent of the Plaintiff and the other members of the Autodialed Text
6    Class to receive such wireless spam.
7           41.46. By sending the unsolicited text message calls to Plaintiff and members of
8    the Autodialed Text Class’s cellular telephones without prior express written consent,
9    Defendant has violated 47 U.S.C. § 227(b)(1)(A)(iii).
10          42.47. As a result of such conduct, Plaintiff and the other members of the
11   Autodialed Text Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of
12   $500.00 in damages for each violation of such act.
13          43.48. In the event that the Court determines that Defendant’s conduct was willful
14   and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory
15   damages recoverable by Plaintiff and the other members of the Autodialed Text Class.
16                                    PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff Brenda Whittaker, individually and on behalf of the
18   Classes, prays for the following relief:
19           A.    An order certifying the Classes as defined above, appointing Plaintiff
20   Brenda Whittaker as the representative of the Classes, and appointing her counsel as Class
21   Counsel;
22           B.    An award of actual monetary loss from such violations or the sum of five
23   hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a
24   common fund for the benefit of the Plaintiff and the Class Members;
25           C.    An order declaring that Defendant’s actions, as set out above, violate TCPA;
26           D.    A declaratory judgment that Defendant’s telephone calling equipment
27
28
                                                  11
        Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 13 of 14




1    constitutes an automatic telephone dialing system under the TCPA;
2            E.    An order requiring Defendant to disgorge any ill-gotten funds acquired as a
3    result of its unlawful telephone calling practices;
4            F.    An injunction requiring Defendant to cease all unsolicited autodialed calling
5    activities, and otherwise protecting the interests of the Classes;
6            G.    An award of reasonable attorneys’ fees and costs to be paid out of the
7    common fund prayed for above; and
8            H.    Such other and further relief that the Court deems reasonable and just.
9                                          JURY DEMAND
10          Plaintiff requests a trial by jury of all claims that can be so tried.
11
12                                               Respectfully submitted,

13   Dated: November 14, 2019March 3, 2020      BRENDA WHITTAKER, individually
                                          and on behalf of all others similarly situated,
14
15                                               By: /s/ Patrick H. PelusoPenny L. Koepke

16                                                       One of Plaintiff’s Attorneys
17                                               Penny L. Koepke
18                                               pkoepke@hoalaw.biz
                                                 Maxwell & Morgan, P.C.
19                                               4854 E. Baseline Road, Suite 104
                                                 Mesa, Arizona 85206
20                                               Telephone (480) 833-1001

21                                               Patrick H. Peluso*
                                                 ppeluso@woodrowpeluso.com
22                                               Taylor T. Smith*
                                                 tsmith@woodrowpeluso.com
23                                               Woodrow & Peluso, LLC
                                                 3900 East Mexico Avenue, Suite 300
24                                               Denver, Colorado 80210
                                                 Telephone: (720) 213-0675
25                                               Facsimile: (303) 927-0809

26                                               Attorneys for Plaintiff and the Classes
27
28
                                                    12
        Case 3:20-cv-08016-DLR Document 12-1 Filed 03/03/20 Page 14 of 14




1                                             * Pro Hac Vice admission to be sought
                                 CERTIFICATE OF SERVICE
2
           The undersigned hereby certifies that a true and accurate copy of the above titled
3
     document was served upon counsel of record by filing such papers via the Court’s ECF
4
     system on March 3, 2020.
5
                                              /s/ Patrick H. Peluso
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                13
